     Case 2:20-cv-10634-SB-JEM Document 46 Filed 08/23/21 Page 1 of 2 Page ID #:592


                                                           August 23, 2021

1     Darrell P. White (SBN 270038)                            VPC
      dwhite@klw-law.com
2                                                               JS-6
      Michelle E. Soon (SBN 329098).
3     msoon@klw-law.com
4     KIMURA LONDON & WHITE LLP
      3 Park Plaza, Suite 1520
5
      Irvine, California 92614
6     (949) 474-0940
7
      Attorneys for Plaintiff JOSE CASTRO, an individual
8

9
                         UNITED STATES DISTRICT COURT
10

11        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
      JOSE CASTRO, an individual,          Case No.: 2:20-cv-10634-SB-JEM
13

14                                         ORDER RE STIPULATION OF
                        Plaintiff,         DISMISSAL
15
            v.                             Assigned to:
16
                                           Hon. Stanley Blumenfeld, Jr., Crtroom: 6C
17    JPMORGAN CHASE BANK, N.A., a
18
      Delaware corporation; and DOES 1 to Complaint Filed: November 20, 2020
      100,
19

20
                        Defendant.
21

22

23

24

25

26

27

28
     Case 2:20-cv-10634-SB-JEM Document 46 Filed 08/23/21 Page 2 of 2 Page ID #:593




1                                          ORDER
2           Pursuant to the Stipulation of Dismissal submitted by plaintiff JOSE
3     CASTRO and defendant JPMORGAN CHASE BANK, N.A., Plaintiff’s entire
4     complaint against Defendant, as captioned above, including all causes of action
5     alleged therein, is hereby dismissed with prejudice and each party shall bear his or
6     its own attorneys’ fees and costs.
7

8     IT IS SO ORDERED.
9

10
      Dated: August 23, 2021
11

12                                                   Stanley Blumenfeld, Jr.
13                                                  United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
